        Case 1:19-cr-10195-WGY Document 49 Filed 12/05/19 Page 1 of 4




                                                                                       William W. Fick
                                                                                      TEL: 857-321-8360
                                                                                     FAX: 857-321-8361
                                                                                  WFICK@FICKMARX.COM


December 5, 2019

By E-Mail and ECF
AUSA Stephanie Siegmann
AUSA George Varghese
U.S. Attorney’s Office
One Courthouse Way
Boston, MA 02210

      Re:       United States v. Haoyang Yu et al., No. 19-cr-10195-WGY

Dear Counsel:

      We write to request the following discovery:

   1. Pursuant to Fed. Crim. P. 7(f) (Bill of Particulars), with regard to each of Counts 1-8 of
      the indictment, please identify the specific “performance data specifications, schematics,
      design layout and modeling files, manufacturing and fabrication process files, and testing
      procedures” that you allege to be trade secrets, the media or file(s) which contain each
      such trade secret, and the date(s) of alleged misappropriation.

   2. Pursuant to Fed. Crim. P. 7(f) (Bill of Particulars), with regard to each of Counts 9-12 of
      the indictment, please identify the specific data or information alleged to be trade secrets
      contained in the particular computer file referenced in each count.

   3. Please provide all reports concerning or comprising any examinations of digital devices,
      media, and files seized from Mr. Yu and/or Tricon.

   4. With regard to the “Commodity Classification” completed on or about January 22, 2018
      (DOJ-YU-000005), please provide the following:
         a. A copy of the “Inquiry of December 29, 2017 requesting commodity
             classification” and any documents or information submitted in connection
             therewith;
         b. All documents, notes, workpapers, reports, test results, and communications
             concerning or comprising the Commodity Classification, including without
             limitation all documents and information upon which the Licensing Officers
             relied in making their determination;
            Case 1:19-cr-10195-WGY Document 49 Filed 12/05/19 Page 2 of 4
AUSA Stephanie Siegmann
AUSA George Varghese
December 5, 2019
Page 2 of 4


              c. All communications between or among the Department of Commerce and/or the
                 Licensing Officers, on one hand, and law enforcement agents and/or prosecutors,
                 on the other hand, concerning the Commodity Classification.
              d. All documents concerning any publication or distribution of the Commodity
                 Classification.

       5. All documents concerning any Commodity Classification or other U.S. government
          analysis of the ADI (Hittite) products HMC994 and/or HMC994A.

       6. All documents, including without limitation notes, photographs, data, data plots, and
          communications, concerning the testing and comparison of TM-5054 and HMC-994A
          described in the ROI dated 6/11/18 (DOJ-YU-000038-000046). We are aware of the
          records already produced in \ADI records\ADI_YU_005\.

       7. All documents concerning or comprising “SOI#1” and/or “ADI’s report” referenced in
          the ROI dated 6/17/2019 (DOJ-YU-000047-000048).

       8. OCE ROI numbers 1, 4, 5, 6 and any post-dating number 7.

       9. All documents, including without limitation reports and communications with or
          documents received from postal or courier companies, concerning identification or
          tracking of inbound and outbound mail or packages of Yu and Tricon. We are aware of
          the documents already produced in \Automatic Discovery\Third Party Responses\.

       10. All documents concerning or comprising any investigation of any mailings or shipments
           by Mr. Yu or Tricon to China. We are aware of DOJ-YU-000146 and DOJ-YU-000006.

       11. All documents concerning or comprising any investigation of whether any vendor in
           China actually sold any Tricon product and/or was authorized to identify itself as a “sales
           representative” for Tricon.

       12. The complete Guardian logs concerning Mr. Yu’s computer activity at ADI and all
           documents and communications relating to those logs and the apparent selective extracts
           and/or summaries that were compiled and produced in \ADI Records\ADI-YU-001\ and
           \ADI Records\ADI-YU-006\.

       13. Legible copies of the “Employee Egress – 90 day Trend” data contained in PDF files in
           \ADI Records\ADI-YU-001\.
             Case 1:19-cr-10195-WGY Document 49 Filed 12/05/19 Page 3 of 4
AUSA Stephanie Siegmann
AUSA George Varghese
December 5, 2019
Page 3 of 4


       14. All documents concerning or comprising communications or reports that led to
           commencement of the investigation of Mr. Yu and/or Tricon.

       15. All communications, including without limitation emails, between or among the
           prosecution team, on one hand, and ADI, including its employees, agents, and/or counsel,
           on the other hand.

       16. A list of all federal cases in the last 10 years, in this district and nationally, in which the
           defendant was charged with an offense under each of 18 U.S.C. § 1832 and 18 U.S.C. §
           554, including the citizenship, race, and national origin of each defendant.

       17. Any statistics, for this district and nationally, indicating the citizenship, race, and national
           origin of potential defendants the government declined to prosecute in the last 10 years
           under each of 18 U.S.C. § 1832 and 18 U.S.C. § 554.

       18. All documents for the last 10 years concerning the investigation and/or decision whether
           to criminally prosecute other ADI and/or Hittite employees suspected of stealing
           intellectual property.

       19. All documents and communications that suggest in any way that the decisions to
           investigate and/or prosecute Mr. Yu and/or Tricon were motived by citizenship, race, or
           national origin.

       20. All documents concerning or comprising any FISA warrant(s) obtained in connection
           with the investigation of Mr. Yu and/or Tricon.

       21. All documents and communications concerning the DOJ’s Initiative to Combat Chinese
           Economic Espionage (“China Initiative”) announced by the Attorney General on
           November 1, 2018. See <https://www.justice.gov/opa/page/file/1122686/download>

       22. All documents and communications concerning the participation of U.S. Attorney Lelling
           or other D. Mass. USAO personnel in the China Initiative “Working Group.”

       23. All documents concerning the criteria to identify “priority trade secret theft cases” under
           the China Initiative.

       24. All documents and data concerning the statement of DAG Rosenstein on December 20,
           2018 that “[m]ore than 90 percent of the Department’s cases alleging economic
           espionage over the past seven years involve China. More than two-thirds of the
           Department’s cases involving theft of trade secrets are connected to China.”
              Case 1:19-cr-10195-WGY Document 49 Filed 12/05/19 Page 4 of 4
AUSA Stephanie Siegmann
AUSA George Varghese
December 5, 2019
Page 4 of 4


            <https://www.justice.gov/opa/speech/deputy-attorney-general-rod-j-rosenstein-
            announces-charges-against-chinese-hackers>

         25. All documents and communications concerning the presidential statement issued on
             March 22, 2018, entitled “President Donald J. Trump is Standing Up for American
             Innovation,” available at <https://www.whitehouse.gov/briefings-statements/president-
             donald-j-trump-standing-american-innovation/>, including without limitation the Trump
             Administration’s “investigation into Chinese acts, policies, and practices related to
             technology transfer, intellectual property, and innovation” and the planned “actions to
             respond to China’s acts, policies, and practices involving the unfair and harmful
             acquisition of U.S. technology.”

         26. All documents concerning or comprising policies, practices, or criteria employed by the
             USAO or DOJ to guard against the influence of citizenship, race, national origin, or other
             invidious factors in selection of cases and defendants to investigate and prosecute.

         27. All documents concerning or comprising policies, practices, or criteria employed by the
             USAO or DOJ concerning investigation and prosecution of offenses under each of 18
             U.S.C. § 1832 and 18 U.S.C. § 554.

         28. Documents sufficient to establish the technical capabilities of the pole camera used to
             surveil Mr. Yu’s residence, including without limitation documents that establish whether
             the camera i) could be controlled remotely; ii) could zoom in close enough to read license
             plate numbers; and/or iii) created (a) digitally searchable file(s) or log(s).

         29. All documents and information obtained from Win Semiconductors and/or any
             agreements between Win on the one hand and ADI or Tricon on the other hand.

           Please feel free to contact me for any necessary clarifications and/or to narrow any areas
   of disagreement.

            Thank you for your attention to this matter.

                                                   Sincerely,




                                                   William W. Fick

   cc:      Clerk, U.S. District Court (via ECF)
